1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7
                                       DISTRICT OF NEVADA
8
                                                 ***
9
     JUAN ALCARAZ,                                        Case No. 2:13-cv-00818-JCM-BNW
10
                                        Petitioner,                     ORDER
11          v.
12   BRIAN WILLIAMS, et al.,
13                                   Respondents.
14
            On May 14, 2019, the court entered an order granting the petitioner’s motion to
15
     stay pursuant to the three-step procedure of Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003).
16
     The court indicated that once petitioner amended his petition to delete his unexhausted
17
     claim – Claim 2 – it would enter an order formally staying the action. Petitioner has filed
18
     a second amended petition deleting Claim 2. The court has not yet entered its order
19
     formally staying this action.
20
            On June 17, 2019, petitioner indicated that he no longer wants to stay this action
21
     to exhaust Claim 2. Petitioner therefore seeks dismissal of Claim 2 and asks that this
22
     action proceed as to his other surviving claims.
23
            As petitioner no longer wishes to pursue exhaustion of Claim 2 and instead wishes
24
     to dismiss that unexhausted claim, IT IS HEREBY ORDERED that petitioner’s motion to
25
     dismiss Claim 2 (ECF No. 68) is granted. Claim 2 is therefore DISMISSED WITHOUT
26
     PREJUDICE.
27

28


                                                      1
1           IT IS FURTHER ORDERED that the court’s order of May 14, 2019, is VACATED

2    to the extent it grants petitioner a motion to stay pursuant to Kelly v. Small, 315 F.3d 1063

3    (9th Cir. 2003).

4           IT IS FURTHER ORDERED that respondents will have sixty days from the date of

5    entry of this order to file an answer to the second amended petition. Petitioner will have

6    thirty days from service of the answer within which to file a reply.

7           It is so ordered.

8
                  June 20,
            DATED THIS     2019.
                       __ day of ____ 2019.
9

10
                                                       JAMES C. MAHAN
11                                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
